 BALLAS EGG PRODUCTS, -INC.107the Company might, despite its' execution of the affidavitof agree-ment, refuse to follow the agreed-upon methods of settlement," alterthe situation.We have held in view of the terms of Section 10 (k)that neither the announcement in advance of a party to an agreed-upon method for settlement that it does not intend to comply with-the-determination resulting therefrom,13 nor its subsequent failure toabide by the determination 14 gives the Board power to determinethe dispute.In view of the foregoing circumstances we conclude and find thatthe parties had agreed upon a method for the voluntary settlementof the dispute in question.The, binding effect of this agreement isnot, affected by the certification -of Riggers Local,5' 5 as the bargain-ing representative of the Association's employees including em-ployees of the Company or by,the existing contract between theAssociation and Riggers Local 575, sinceinter alia,the certificationexpressly excluded-millwrights from the bargaining unit, and thecontract was impliedly made subject to the provisions of the statuterelating to agreed-upon methods for the voluntary settlement ofdisptites.15Accordingly, we find that the Board is without authorityto determine the dispute, and shall quash the notice of hearing.16[The Board quashed the notice of hearing.]v TheCompanyfiled the charge herein,priorto its execution of the affidavit of agree-ment.It has in fact compliedwith terms of theDunlop agreement with respect to theUticaBendproject,by its assignment of some ofthe workit performed thereon to mem-hers of Millwrights Local 1102.Meyer Furnace Company,114 NLRB924, 930.24 A.W. Lee; Inc.,supra; William F. Traylor,supra.isAcousticalContractorsAssociationof New "York, Inc.,120 NLRB 837.ie In accordance with theBoard's Rules and Regulations,the charge herein will not bedismissed,but will remain on filein theRegional office.Ballas Egg Products,Inc.andAmalgamated Meat Cutters andButcher Workmen of North America,Local No. 346, AFL-CIO,Petitioner.Case No. 8-RC-3009. July 23, 1958SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a'Decision and Direction of Election issued on July 29,1957,1 an election by secret ballot was conducted on August 16, 1957,- under the direction- and supervision of the Regional Director for theEighth Region, among the production - and maintenance employeesat the Employer's Muskingum County, Ohio, plant.Following theelection a tally of ballots was furnished the parties which showedthat of, 168 ballots cast, 16 were for, and 65 against, the Petitioner,and 87 ballots were challenged.3 Unpublished,121 NLRB No. 2T. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the challenges were sufficient in number to affect the results ofthe election, the Regional Director conducted an investigation of thechallenged ballots and on May 15, 1958, issued his report on challengedballots in which he recommended that 6 challenges be sustained and31 overruled, and in the event the results of the election were stillinconclusive after counting the overruled challenges, that a formalhearing be held to resolve the eligibility to vote of the remaining50 voters.On May 26, 1958, the Petitioner filed a motion to stayissuance of the report on challenged ballots and a motion to remandfor further investigation.It urged that in view of new evidencewhich it had received concerning the challenges to the 50 ballots, theBoard should stay the Regional Director's report on challenged ballotsand remand the matter to him for further investigation.For thereasons indicated herein, the motion is denied.On May 27, 1958, theRegional Director issued a supplemental report on challenged ballotsin which he declined to withdraw his report and adhered to his origi-nal recommendations.The Petitioner timely filed exceptions to theRegional Director's report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].In his report, the Regional Director found that Mabel Lee, MagdaOlah, Rachel Young, and Belvva Morgan were not supervisors 'withinthe meaning, of the Act and recommended that the Petitioner's chal-lenges to their ballots be overruled.The Regional Director foundthat the primary function of these four employees is to instruct otheremployees in the proper methods of work and to keep them working.When not so engaged they perform the same work as rank and fileemployees.The Petitioner excepts to this finding.As to Lee, itcontends that the Regional Director's statements in his report thatLee is "in charge of the candling room" and a number of employeeswork "under her supervision" are inconsistent with his finding.As toOlah it contends, in effect, that the Regional Director's finding errone-ously relied on the failure of the Board's General Counsel to exceptto the Trial Examiner's finding in a prior complaint proceeding(Case No. 8-CA-1348), involving the instant parties, that Olah isnot a supervisor. It alleges that Lee, Olah, Young, and Morgan aresupervisors and that the challenges to their ballots should be sus-tained.In our opinion, the exceptions raise no material issue of factbut in effect go to the reasonableness of the inferences drawn by theRegional Director from the evidence. It is noted that the Petitionerherein also failed to except to the Trial Examiner's finding in CaseNo. 8-CA-1348 that Lee was not a supervisor.As we agree with theRegional Director's findings that these four employees are not super-visors within the meaning of the Act, we overrule the challenges totheir ballots. BALLAS EGG PRODUCTS, INC.109The Regional Director also recommended to sustain the challengesto the ballots of employees Georgianna Brown, Mary McNeil, andOlive Munyan who worked on the night shift until it was discontinuedon June 18, 1957.Their names did not appear on the eligibility list.The Petitioner excepts to this recommendation. It contends that theEmployer's failure to challenge the ballot of another laid-off nightshift employee (Eleanor Bates) who was reemployed during the courseof the strike,' is an admission that all night shift employees in a layoffstatus at the commencement of the strike had a reasonable expectancyof reemployment.We do not agree. The Employer indicated thatthese employees would be recalled only if and when the night shift isreinstituted, and that such a possibility was unlikely in the near future.It appears that employee Bates was hired as a strike replacement.Under such circumstances we shall adopt the Regional Director'srecommendation and sustain the challenges to the ballots of Brown,McNeil, and Munyan.No exceptions were taken to the Regional Director's recommenda-tions that the challenges to the ballots of Cora Emory, Edgar Norris,and Wenda Bailey be sustained, and that the challenges to 27 otherballots, included in the attached Appendix A, be overruled.Accord-ingly, we shall adopt these recommendations.The Regional Director recommended further that those ballots towhich the challenges were overruled, be opened and counted and, inthe event there is no finality in the election results, that a formal hear-ing be held to resolve the voting eligibility of the remaining 50 chal-lenged voters.The Petitioner excepts to this recommendation andurges the Board to overrule these challenges and count the ballots.It contends that these employees had a reasonable expectancy of recallas the Employer's plant is operating on an overtime basis, it recentlyhired two new inexperienced employees, and some of its productionwork has been diverted to plants it acquired after the election.Weagree with the Regional Director that the question of whether any orall of these employees had a reasonable expectancy of recall raisessubstantial and material issues of fact which can best be resolved by ahearing.However, as there is a possibility that the ballots to whichchallenges have been overruled may be determinative of the election,we shall adopt the Regional Director's recommendation as to them anddirect that they be opened and counted. In the event that they aredeterminative of the election we shall direct the Regional Director toissue a certification of results of election.On the other hand, if theyare not determinative of the election, we shall order a hearing on theremaining 50 challenged ballots.[The Board directed that the Regional Director for the EighthRegion shall, within ten (10) days from the date of this decision,2 A strike at the Employer's plant wasin effect from July 2 to July 19, 1957. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDopen and count the ballots of the employees listed in Appendix A, thechallenges to which have been overruled herein, and serve upon theparties a revised tally of ballots. If the tally discloses that a ma-jority of the votes have been cast against the Petitioner, and it appearsthat the remaining unresolved challenges will not affect the results ofthe election, the Regional Director shall issue a certification of resultsof election.If, however, it appears that the remaining unresolvedchallenges can affect the results of the election, the Regional Directorisdirected to proceed to hearing in accordance with the followingorder.][The Board ordered that in the event the revised tally of ballotsindicates that the results of the election are not determinative, theinstant case is referred to the Regional Director for the EighthRegion for the purpose of arranging a hearing, before a hearingofficer to resolve the issues raised by the challenges to the ballots ofthe 50 employees listed in Appendix B, attached hereto.][The Board further ordered that the hearing officer serve upon theparties a report containing resolutions of the credibility of witnesses,findings of fact, and recommendations to the Board as to the disposi-tion of the challenged ballots.Within ten (10) days from the dateof the issuance of such report, any party may file with the Board inWashington, D. C., an original and six copies of exceptions. Imme-diately upon the filing of such exceptions, the party filing the sameshall serve a copy thereof upon each of the other parties, and shallfile a copy with the Regional Director. If no exceptions are filed,the Board will,adopt the hearing officer's recommendations.]APPENDIX A1.George Adams2.Sarah Colborn3.Bessie Croston4.Della Churchill5.Edna Derwacter6.Grace Hardin7.Peter Harris8.Janice Towning Hartman9.Thelma Hartman10.Patricia Heller11.Helen Howard12.Betty Johnson13.Mabel Lee14.Delcie Lewis15.Hazel Masters16.Nellie Mayle17.Cleo McConnell18.Mae McHenry19. Joyce McLean20. -Belva Morgan21. Jink Nelson22.Dorothy Newman23.Magda Olah24.Ruth Penrod25.Hazel Ramey26.Ada Robinett27.Evelyn Smith28.Anna M. Stewart29.Mildred Stiers30.Grace Walker31.Rachel Young INDIANA BROADCASTING CORPORATION111APPENDIX B1.Sylvia Allbright2.Glenola Barnett3.Leona Bishop4.Laurel Bleakney5. -Mildred Burchett6.Leona Caliman7.Audrey Chandler8.Volorus Chandler9.Yvonne Chandler10.Mary Conley11.Gladys Cullison12.Georgia Curtis13.Mert Dalton14.Nellie belong15.Margaret Dovenbarger16.Mary Edwards17.Letha Farus18.Christine Gibson19.Naomi Goodin20.Connie Green21.Esther Green22.Lucy Harris23.Delma Hill24.Emily Jenkins25.Helen Kerlin26.Alyce Kirby27. James Landerman28.Gladys Lynum29.Marie Mayle30.Gertrude Mitchell31. Janice Mock32.Lulu Mock33.Elsie Morgan34.Eva Morgan35.Vivian Newton36.Berneda Norris37.Kathryn Ross38.Betty Rutter -39.Katherine Sieliet40.Leola Singer41.Verna Stemm42.Glenna Tate43. Joyce Thomas44.Beatrice VanDyne45.Caroline Viney46.BettyWallace47. Irene Ward48. Iris Wheeler49.Maggie Young50.Peggy YoungIndiana Broadcasting Corporation,WANE-TVDivision IandRadio and Television Broadcast Technicians,Local Union No.1225, International Brotherhood of Electrical Workers, AFL-CIO,' and International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of the UnitedStates and Canada,AFL-CIO,'Petitioners.Cases Nos. 13-PC-5972 and 13-RC-5976. July 23, 1958DECISION AND DIRECTION OF ELECTIONUponseparate petitions duly filed under Section 9(c)of theNational Labor RelationsAct, aconsolidated hearing was held beforei In the petitions,theEmployer'sname appears as Corinthian Broadcasting Co.,WANE-TV,and as Indiana BroadcastingCorp.Although no motion to amend was made,itappears from the record and from Employer's brief that the above name is correct.On its own motion,the Boardcorrects the Employer's name accordingly.The name of this Petitioner,hereafter called IBEW,appears as amended at thehearing.8 Hei eafter called IATSE.121 NLRB No. 32.